 1 THE O’MARA LAW FIRM, P.C.
   David C. O’Mara, Esq (SBN 08599)
 2 311 E. Liberty St.
   Reno, NV 89501
 3
   Telephone: (775)323.1321
 4 Facsimile: (775) 323.4082
   E-mail: david@omaralaw.net
 5
   Attorneys for Plaintiff Jessica DeMesa
 6 (Other counsel listed on Signature Page)

 7
                                      UNITED STATES DISTRICT COURT
 8                                            DISTRICT OF NEVADA
 9
   JESSICA DEMESA, as an individual and on                   Case No. 2:18-cv-02007-JAD-CWH
10 behalf of all others similarly situated, ,
                                                             STIPULATION AND ORDER SETTING
11                       Plaintiff,                          BRIEFING SCHEDULE TO
                                                             DEFENDANT’S AMENDED MOTION TO
12              v.                                           DISMISS FIRST AMENDED
                                                             COMPLAINT, OR IN THE
13 TREASURE ISLAND LLC, ,                                    ALTERNATIVE, FOR A STAY
14                       Defendant.                                          (First Request)
                                                              [ECF No. 55]
15

16
                Plaintiff Jessica Demesa and Defendant Treasure Island, LLC, by and through their
17
     respective counsel, hereby stipulate and agree as follows:
18
                1.       Defendant filed, pursuant to Court Order, (ECF No. 53) its AMENDED MOTION
19
     TO DISMISS FIRST AMENDED COMPLAINT, OR IN THE ALTERNATIVE, FOR A STAY
20
     (ECF No. 54) on Friday, July 26, 2019.
21
                2.       Counsel for both parties have met and conferred about the time frame to file their
22
     respective opposition and reply to the pending motion. In consideration of the parties’ work
23
     schedules and previous vacation plans, counsel have agreed, subject to Court approval, to the
24
     following briefing schedule for the pending motion:
25
                     •   August 29, 2019: Plaintiff’s opposition brief is due;
26
                     •   September 30, 2019: Defendant’s reply brief is due.
27

28
     482737.1
     STIPULATION AND ORDER SETTING BRIEFING SCHEDULE TO AMENDED MOTION TO DISMISS FIRST
                   AMENDED COMPLAINT, OR IN THE ALTERNATIVE, FOR A STAY
 1              3.     This is the first stipulation for such an extension of time and is made in good faith

 2 not for purposes of delay.

 3              DATED this 31st day of July, 2019.

 4    THE O’MARA LAW FIRM, P.C.                             BALLARD SPAHR LLP
 5                                                          By: /s/ Stacy H. Rubin
      By: /s/ David C. O’Mara
      David C. O’Mara, Esq.                                    Joel E. Tasca, Esq.
 6                                                             Nevada Bar No. 14124
      Nevada Bar No. 8599
      311 East Liberty Street                                  Stacy H. Rubin, Esq.
 7                                                             Nevada Bar No. 9298
      Reno, Nevada 89501
                                                               1980 Festival Plaza Drive, Suite 900
 8                                                             Las Vegas, Nevada 89135
      Lionel Z. Glancy (admitted pro hac vice)
 9    Marc L. Godino (admitted pro hac vice)
      Danielle L. Manning (admitted pro hac vice)              Attorneys for Defendant
10    1925 Century Park East, Suite 2100
      Los Angeles, California 90067
11    Telephone: (310) 201-9150
      Facsimile: (310) 201-9160
12    E-mail: info@glancylaw.com

13    GREENSTONE LAW APC
      Mark S. Greenstone (admitted pro hac vice)
14    1925 Century Park East, Suite 2100
      Los Angeles, California 90067
15    Telephone: (310) 201-9156
      Facsimile: (310) 201-9160
16    E-mail: mgreenstone@greenstonelaw.com

17    Attorneys for Plaintiff

18

19
          ORDER GRANTING STIPULATION TO EXTEND BRIEFING DEADLINES
20     REGARDING DEFENDANT’S AMENDED MOTION TO DISMISS FIRST AMENDED
                COMPLAINT, OR IN THE ALTERNATIVE, FOR A STAY
21
     IT IS SO ORDERED.
22
     DATED: August 1, 2019                                  ___________________________________
23                                                          U.S. District Judge Jennifer A. Dorsey
24

25

26

27

28
     482737.1                                 1
     STIPULATION AND ORDER SETTING BRIEFING SCHEDULE TO AMENDED MOTION TO DISMISS FIRST
                   AMENDED COMPLAINT, OR IN THE ALTERNATIVE, FOR A STAY
